Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 24 October 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Zhang ‘497.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2020/0313818) in view of Zhang et al. (US 2022/0279497). For dependent claims herein, the motivation to combine is the same as for the parent claim unless otherwise noted.
Regarding claim 1, Wu discloses a method of wireless communication performed by a transmitter user equipment (UE) (fig. 1), comprising: determining a first demodulation reference signal (DMRS) pattern for a first slot allocated for transmission over a sidelink between the transmitter UE and a receiver UE (para. 61 and fig. 3; note: DMRS configuration(s) indicator), wherein the first DMRS pattern is determined based at least on the first slot having a first slot format of two or more slot formats (para. 63-64 and fig. 5; note: DMRS location based on the number of full/partial PSSCH symbols in the slot; fig. 2 and para. 47-49; note: time (symbol) and frequency (subcarrier) distribution of DMRS patterns), and wherein a first number of orthogonal frequency-division multiplexing (OFDM) symbols are specified by the format (fig. 5, items 502A, 502B and 502D; note: 10 symbols for PSSCH transmission - para. 63,penultimate sentence); and transmitting, to the receiver UE, DMRS in the first slot according to the first DMRS pattern (para. 67-68; fig. 3, steps 302-306).  
However, Wu fail to disclose the first number of symbols is based on whether sidelink transmission based on the first slot format includes sidelink feedback. Zhang discloses determining a DMRS format for a PSSCH based on a slot length, where the slot length is based on whether or not a PSFCH is transmitted in the slot (figs. 2A and 9 (especially steps 910 and 930); paras. 42, 46-53, 84 and 95; note: alternatively, no PSFCH resources - para. 53, third-from-last sentence and para. 55). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first number of symbols based on whether sidelink transmission based on the first slot format includes sidelink feedback in the invention of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an appropriate amount of DMRS for communication purposes (Zhang, figs. 2A and 9, and paras. 37-38, 42, 46-53, 55, 84 and 95; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
   Regarding claim 2, Wu in view of Zhang teaches and makes obvious the method of claim 1, wherein the first DMRS pattern is one of a first set of DMRS patterns specified for the first slot format (Wu, para. 67, especially last sentence; note: different DMRS patterns available for the slot; paras. 63-64, 66 and 68; Zhang, figs. 4-8).
Regarding claim 3, Wu in view of Zhang teaches and makes obvious the method of claim 2, further comprising: transmitting, to the receiver UE, an index value of the first DMRS pattern, (Wu, para. 66-68; note: TxC for a DMRS pattern (e.g., “6x1”) or bitmap for DMRS patterns/configurations; note: index value indicating and corresponding to symbols and subcarriers by convention).  
Regarding claim 4, Wu in view of Zhang teaches and makes obvious the method of claim 3, wherein the transmitter UE transmits the index value to the receiver UE in sidelink control information (SCI) (Wu, para. 67, especially last sentence).  
Regarding claim 5, Wu in view of Zhang teaches and makes obvious the method of claim 2, further comprising: determining a second DMRS pattern for a second slot allocated for transmission over the sidelink (Wu, paras. 42 and 61 (each especially penultimate sentence); paras. 63 and 66-68; Zhang, figs. 4-8 and para. 90), wherein the second DMRS pattern is determined based at least on the second slot having the first slot format (Wu, fig. 5 and para. 63; note: several slots 502A, 502B and 502D having a format of 10 PSSCH symbols; Zhang, fig. 2A); and transmitting, to the receiver UE, DMRS in the second slot according to the second DMRS pattern (Wu, para. 67-68; fig. 3, steps 302-306; note: transmission of slots over time or on different frequencies (fig. 5); Zhang, figs. 1 and 9; note: per slot DMRS determination).
Regarding claim 6, Wu in view of Zhang teaches and makes obvious the method of claim 2, wherein a number of OFDM symbols allocated to DMRS (Wu, fig. 2; Zhang, figs. 2A and 4-9), a location of OFDM symbols allocated to DMRS (Wu, fig. 2; Zhang, figs. 2A and 4-9), DMRS type (note: no citation included for this alternative), or any combination thereof is different for each DMRS pattern in the first set of DMRS patterns (Wu, paras. 63 and 66-68; Zhang, figs. 2A and 4-9).
Regarding claim 7, Wu in view of Zhang teaches and makes obvious the method of claim 1, further comprising: determining a second DMRS pattern for a second slot allocated for transmission over the sidelink (Wu, fig. 2; (paras. 63-64 and 66-68; Zhang, figs. 4-8 and para. 90), wherein the second DMRS pattern is determined based at least on the second slot having a second slot format of the two or more slot formats (Wu, para. 64, especially first sentence; Zhang, figs. 2A and 4-9 and para. 90); and transmitting, to the receiver UE, DMRS in the second slot according to the second DMRS pattern (Wu, para. 67-68; fig. 3, steps 302-306; note: transmission of slots over time or on different frequencies (fig. 5); Zhang, figs. 1 and 9; note: per slot DMRS determination).    
Regarding claim 8, Wu in view of Zhang teaches and makes obvious the method of claim 7, wherein the second DMRS pattern is one of a second set of DMRS patterns specified for the second slot format (Wu, para. 67, especially last sentence; note: different DMRS patterns available for the slot; paras. 63-64, 66 and 68; Zhang, figs. 4-8) 
Regarding claim 9, Wu in view of Zhang teaches and makes obvious the method of claim 8, further comprising: transmitting, to the receiver UE, an index value of the second DMRS pattern (Wu, para. 66; note: TxC for a DMRS pattern (e.g., “6x1”) or bitmap for DMRS patterns/configurations; para. 67).
Regarding claim 10, Wu in view of Zhang teaches and makes obvious the method of claim 7, wherein: the first slot format comprises a regular slot format without OFDM symbols allocated for the sidelink feedback (Wu, fig. 2; Zhang, figs. 2A and 4-9; paras. 42, 46-53, 84 and 95), and the second slot format comprises a feedback slot format with OFDM symbols allocated for the sidelink feedback (Wu, para. 68; note: the slot invokes feedback based on its DRMS configuration and a DMRS match index; Zhang, figs. 2A and 4-9; paras. 42, 46-53, 84 and 95; note: the DMRS configuration changes depending on the presence or not of PSFCH symbols).  
Regarding claim 11, Wu in view of Zhang teaches and makes obvious the method of claim 7, wherein a number of OFDM symbols available for transmission on the sidelink (Wu, paras. 63-64; note: 502C includes 12 symbols for PSSCH; Zhang, figs. 2A and 4-9), a starting location of OFDM symbols available for transmission on the sidelink (Wu, paras. 63-64; note: the starting position of PSSCH symbols is the first or third symbol), a starting location of OFDM symbols available for sidelink data channel transmission (paras. 63-64; note: the starting position of PSSCH symbols is the first or third symbol), an ending location of OFDM symbols available for transmission on the sidelink (paras. 63-64; note; the end of a PSCCH is symbol 2 or symbol 12), an ending location of OFDM symbols available for the sidelink data channel transmission (Zhang, figs. 2A and 4-9), or any combination thereof is different between the first slot format and the second slot format (Wu, fig. 5; Zhang, figs. 2A and 4-9).  
Regarding claim 16, these limitations are rejected on the same grounds as claim 1 above from the perspective of the receiver UE. In addition, Wu discloses the method performed by the receiver UE, comprising: determining a first demodulation reference signal (DMRS) pattern for a first slot allocated for data reception over a sidelink between the receiver UE and a transmitter UE (para. 61 and fig. 3, especially step 306; note: DMRS configuration(s) indicator).
Regarding claims 17-26, these limitations are rejected on the same grounds as claims 3-5, 2 and 6-11 above, respectively.  In addition, with regard to claims 24, Wu discloses the receiver UE determining the second DMRS pattern based on the index value (para. 68).
Regarding claims 29-30, these limitations are rejected on the same grounds as the methods of 1 and 16 above, respectively, where Wu further discloses a transmitter/receiver UE (figs. 1 and 11) comprising a memory (item 1104); at least one transceiver (item 1110); and at least one processor (1102) communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to perform (paras. 87-90) the methods of claims 1 and 16, respectively. 
Regarding claim 31, Wu in view of Zhang teaches and makes obvious the method of claim 1, wherein one of the two or more slot formats specifies no OFDM symbol allotted for the sidelink feedback (Wu, fig. 5; Zhang, figs. 2A and 9, and paras. 37-38, 42, 46-53, 55, 84 and 95; note: no PSFCH resources - para. 53, third-from-last sentence and para. 55).

Claims 12-15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhang, as applied to claim 1 or 16 above, and in further view of Yi et al. (US 2019/0007152).
Regarding claim 12, Wu in view of Zhang fails to teach and make obvious the method of claim 1, wherein determining the first DMRS pattern is further based on a subcarrier spacing (SCS), a frequency range of the sidelink, or both. However, Yi discloses this feature (fig. 9; note: base SC0 for SL; fig. 17 and para. 133; note: increasing DMRS with increasing SCS where increasing SCS correspondingly increases the frequency range). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining the first DMRS pattern is further based on a subcarrier spacing (SCS), a frequency range of the sidelink, or both in the invention of Wu in view of Zhang. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an appropriate amount of DMRS for communication purposes (Yi, figs. 9 and 17; paras. 133 and 136; para. 137, especially last two sentences; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 13, Wu in view of Zhang and Yi teaches and makes obvious the method of claim 12, wherein the sidelink is deployed across at least a first subcarrier and a second subcarrier, at least a first frequency range and a second frequency range, or both (Wu, figs. 2 and 5; Yi, figs. 9 and 17; note: in Wu, fig. 2, a slot encompasses arbitrary frequency ranges of given subcarriers 0-11).  
Regarding claim 14, Wu in view of Zhang and Yi teaches and makes obvious the method of claim 13, wherein: the first DMRS pattern is configured for slots in the first subcarrier having the first slot format, and a second DMRS pattern is configured for slots in the second subcarrier having the first slot format (Wu, figs. 2 and 5; note: in fig. 2 each slot encompasses multiple subcarriers 0-11).  
Regarding claim 15, Wu in view of Zhang and Yi teaches and makes obvious the method of claim 13, wherein: the first DMRS pattern is configured for slots in the first frequency range having the first slot format, and a second DMRS pattern is configured for slots in the second frequency range having the first slot format (Wu, figs. 2 and 5; note: in fig. 2 each slot encompasses arbitrary frequency ranges of given subcarriers 0-11).  
Regarding claim 17, these limitations are rejected on the same grounds as claim 12 above.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhang, as applied to claim 22 above, and in further view of Zhang et al. (US 2021/0314933).
Wu in view of Zhang teaches and makes obvious the method of claim 22, wherein the first number of OFDM symbols available for sidelink transmission based on the first slot format is 10 (fig. 2; note: at least 10 symbols) but fails to disclose the second number of OFDM symbols available for sidelink transmission based on the second slot format is 13. Zhang ‘933 discloses the number of symbols for a sidelink slot as 14 (fig. 5 and para. 87; note: automatic gain control and guard period are not present in the first and last symbols, respectively; note: at least 13, or exactly 13 with omission of only one of AGC or GP). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to disclose the second number of OFDM symbols available for sidelink transmission is 13 in the invention of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an acceptable slot length or eliminating unneeded control information as is known in the art (Zhang, fig. 5 and paras. 87; note: omission of an element and its function is obvious if the remaining elements perform the same function as before (In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art)); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462